
	

114 HRES 357 IH: Expressing the sense of the House of Representatives regarding the need to eliminate partisan redistricting and gerrymandering.
U.S. House of Representatives
2015-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 357
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2015
			Mr. Nolan submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Expressing the sense of the House of Representatives regarding the need to eliminate partisan
			 redistricting and gerrymandering.
	
	
 1.Eliminating partisan redistricting and gerrymanderingIt is the sense of the House of Representatives that— (1)Congress should establish a Federal reapportionment system that would create compact and contiguous congressional districts that, to the greatest extent possible, follow geographic boundaries and county lines;
 (2)congressional districts should not favor or disfavor an incumbent or political party; (3)congressional districts should adhere to the existing standards of equal population; and
 (4)the highest court of each State should have the power to reject congressional district maps that do not meet the above criteria.
			
